Citation Nr: 0704687	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  05-21 186	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or at 
housebound rate.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from September 
1968 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran testified in support of his claim at a September 
2006 personal hearing before the undersigned Veterans Law 
Judge sitting at the RO.  

Additional evidence, consisting of September 2006 VA 
treatment records and a September 2006 VA Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance (A&A), were added to the file after the most 
recent Supplemental Statement of the Case along with a 
written waiver of RO consideration of that evidence, received 
by VA at the veteran's personal hearing in September 2006.  
See 38 C.F.R. § 20.1304 (2006).  

This appeal is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  



REMAND

The veteran, who was granted nonservice-connected pension 
benefits in a June 1992 rating decision, is claiming special 
monthly pension based on the need for the regular aid and 
attendance of another person or on account of being rendered 
housebound.  

On VA A&A examination in September 2006, the VA examiner's 
diagnoses included that of bladder cancer, and it was 
concluded by the examiner that, based on his disabilities, 
the veteran required the daily personal health care services 
of a skilled provider without which the veteran would require 
hospital, nursing home or other institutional care.  

Although there are September 2006 VA treatment records on 
file that refer to surgery for bladder cancer, the VA 
hospital records of treatment for bladder cancer are not on 
file.  

Consequently, the Board finds that additional development of 
the issue on appeal is needed prior to Board adjudication in 
order to adequately evaluate the veteran's claim.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to his claim for 
special monthly pension, especially all 
treatment records for bladder cancer.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the RO should obtain and associate with 
the file all records that are not 
currently on file.  All VA treatment 
record beginning in 2006 should be 
obtained.  

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.  

3.  Following completion of the action 
requested hereinabove, the RO should 
review the claims folders and ensure that 
all required developmental actions have 
been conducted and completed in full.  
The RO should undertake any other 
indicated development, to include any 
additional examination deemed warranted, 
and should then readjudicate the issue of 
special monthly pension based on the need 
for the aid and attendance of another 
person or upon being housebound based on 
all of the evidence of record.  

If any benefit sought on appeal 
continues to be denied, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case and an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned 
to the Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional 
evidence or argument while the case is in remand status 
at the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

 
_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  


